DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Election/Restriction requirement
Applicant’s election without traverse of Invention I (claims 1-8, 16-18, and 20) in the reply filed on 07//11/2022 is acknowledged.
Claims 9-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the term “an upper surface of the carrier plate” in the limitation “a controller configured to: operate the laser system at an initial low power to generate and scan a radiation beam over an upper surface of the carrier plate” in lines 13-15 is unclear if the term refers to “an upper surface of the carrier plate” recited in line 5, claim 20 or introduce a new upper surface. For examination purposes, the term “an upper surface of the carrier plate” in lines 13-15 is the same as the one in line 5. If so, the term in lines 13-15 should be amended as “the upper surface of the carrier plate”.
Claim 20 recites the term “the selective formation" in last line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear where the term refers to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (DE102012011217A1) in view of Brown (US 20190047228 A1)
Regarding claim 1, Frank discloses 
 	A three-dimensional printing system for manufacturing a three-dimensional article (a device for the production of three-dimensional components, see para.0001) comprising:
 	a build chamber (construction chamber 6, see fig.1); 
a carrier plate (plug-in holder 9, see fig.1) defining: a receptacle (recess 32, see fig.1) for receiving and aligning a prefabricated body (prefabricated object lower part 31, see fig.1 and para.0025: “at least one recess 32 for this purpose, the shape and outer contour of which corresponds to the cross section of a prefabricated lower object part 31 to be inserted into it”) and 

a vertical positioning apparatus (height-adjustable carrier 5, see fig.1 and para.0024); 
a laser system (laser 10, see fig.1); 
a sensor (sensing device, see para.0049); 
a powder dispenser (application device 3, see fig.1 and para.0024: “successively solidifying layers of a powdered building material 1, which is stored in a dosing container 2 and can be layered by an application device 3…”); and 
a controller (it is clear that the device having a controller to control the operation of the laser 11 and scanner 12) configured to: operate the laser system (laser 10) to generate and scan a radiation beam (focused beam 11 scanned by the scanner device 12, see fig.1) over an upper surface of the carrier plate (upper surface of the plug-in holder 9, see fig.1); 


operate the vertical positioning apparatus (height-adjustable carrier 5, see fig.1), the laser system (laser 10), and the powder dispenser (applicator 3) to selectively fuse layers of powder over the prefabricated body (prefabricated object lower part 31) to complete manufacture of the three-dimensional article (see para.0024: “The device, …, is used to produce three-dimensional objects by successively solidifying layers of a powdered building material 1, which is stored in a dosing container 2 and can be layered by an application device 3 onto a base 4, which can be attached to a carrier 5 in a construction chamber 6 and is arranged in a height-adjustable manner together with the carrier 5 in the construction chamber 6 . 200 The application device 3 is designed in the manner of a coater blade 7, which can be moved in the direction of the arrow 8 over the dosing chamber 2 and can thereby apply a thin layer of the building material to a corresponding base. 203 An irradiation device 10, in particular a laser, is provided to solidify this layer at the desired locations. A focused beam 11 of the laser is directed via a scanner device 12 onto the areas of the building material layer which correspond to the cross section of the object to be built”).  
Frank does not explicitly disclose 
an alignment target formed into the carrier plate; 
concurrent with scanning the radiation beam, receive a signal from the sensor; 
analyze the signal to align the radiation beam to the prefabricated body.
However, Brown discloses an additive manufacturing apparatus, comprising:
an alignment target (indicia 507 b, see fig.9) formed into the carrier plate (build substrate 501, see fig.9); 
concurrent with scanning the radiation beam (laser beam 118, see fig.9), receive a signal from the sensor (see fig. 9. See para.0011: “an energy beam is directed with the scanner to consolidate material in a working plane to build up a workpiece in a layer-by-layer manner” and para.0081: “a location of the indicia on the build substrate 510 may be identified using camera 591… Once the additive manufacturing apparatus has detected a position of the indicia, the additive manufacturing apparatus may build the portion 505 …”).
analyze the signal (signal from the camera 591) to align the radiation beam (laser beam 118) to the prefabricated body (see fig.9 and para.00081: “a location of the indicia on the build substrate 510 may be identified using camera 591…Once the additive manufacturing apparatus has detected a position of the indicia, the additive manufacturing apparatus may build the portion 505 in a position based upon the position of the indicia.”. Thus, in Brown, the laser beam 118 is aligned to building locations (features 506) to build substrate 510. By incorporating the teachings of Brown into Frank’s invention, the laser beam of Brown is aligned to the prefabricated object lower part 31 of Frank based on the signal of the added camera).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the indicia (“alignment target”), the camera (“sensor”) and teachings of Brown in Frank’s invention such that the alignment target formed into the carrier plate; 
concurrent with scanning the radiation beam, receive a signal from the sensor; and analyze the signal to align the radiation beam to the prefabricated body. Doing so allows the laser beam is aligned with the desired working location(s) for producing 3-D object(s). The workpiece to build at a correct position based on signals of the sensor.
Regarding claim 2, Frank further discloses the receptacle (recess 32, see fig.1) is a recess formed into the upper surface of the carrier plate (plug-in holder 9, see fig.1).  
Regarding claim 3, Frank further discloses the receptacle (recess 32, see fig.1) includes a plurality of datum surfaces (surfaces of the recess 32) for engaging and aligning outer surfaces of the pre-fabricated body (outer surfaces of the prefabricated lower object part 31).
Regarding claim 6, the modification discloses substantially all the claimed limitations as set forth.
Frank does not explicitly disclose the sensor is above the carrier plate. 
However, Brown further discloses the sensor (camera 591, see fig.9) is above the carrier plate (substrate 501).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the position of sensor in the combo Frank and Brown to include that the sensor is above the carrier plate as taught by Brown. Doing so allows the upper surface of the indicia on the build substrate may be identified using camera. Thus, the workpiece to build at a correct position based on signals of the sensor.
Regarding claim 16, Frank further discloses the receptacle (recess 32, see fig.1) includes a plurality of receptacles (recesses 32) arranged across the upper surface of the carrier plate (plug-in holder 9).  

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Brown as applied to claim 1, and further in view of Maruyama (US 2008/0223839A1)
Regarding claim 4, the modification discloses substantially all the claimed limitations as set forth.
Frank/ Brown does not explicitly disclose the alignment target includes a plurality of openings that pass through the carrier plate.
Maruyama discloses a laser machining apparatus, comprising:
the alignment target (alignment marks 321-328, see fig.4) includes a plurality of openings (see para.0045: “Alignment marks 321-328 are through holes”) that pass through the carrier plate (workpiece 320, see fig.4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the alignment target in the combo Frank and Brown’s invention to include the Maruyama’s openings that pass through the carrier plate of the combo Frank and Brown. Doing so allows the alignment target can have any shape as desired.
Regarding claim 17, the modification discloses substantially all the claimed limitations as set forth.
Frank/ Brown does not explicitly disclose the openings are preferably circular.  
Maruyama further discloses the openings (see para.0045: “Alignment marks 321-328 are through holes”) are preferably circular (see fig.4).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the openings as taught by Maruyama in the combo Frank and Brown’s invention. Doing so allows the alignment target can have any shape as desired.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Brown as applied to claim 1, and further in view of Okumura (KR100542645B1)
Regarding claim 5, the modification discloses substantially all the claimed limitations as set forth.
Frank/ Brown does not explicitly disclose the alignment target is a recess formed into the carrier plate, the recess including a bottom surface having a radiation absorbing coating.  
Okumura discloses a method for forming a semiconductor thin film constitutes an alignment mark by a laser annealing process, comprising:
the alignment target is a recess (recessed areas 205 are alignment marks, see fig.5a) formed into the carrier plate (polysilicon film 203a, see fig.5a), the recess including a bottom surface (bottom surface of recessed areas 205) having a radiation absorbing coating (polysilicon of the film 203a. polysilicon is a radiation absorbing coating. See evidence in reference US 20200309686 A1, para.0064: “the radiation absorbing layer 154 of the thermal radiation detector 150 may comprise a polysilicon material”. Notes: the current application does not clearly explain what material of the radiation absorbing coating is. Thus, in the Examiner position, the radiation absorbing coating can be any material).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the alignment target in the combo Frank and Brown’s invention to include that the alignment target is a recess formed into the carrier plate of the combo Frank and Brown, the recess including a bottom surface having a radiation absorbing coating as taught by Okumura. Doing so allows the alignment target to have any shape as desired. The radiation absorbing material helps the alignment mark(s) to be formed easily by the laser beam.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Brown as applied to claim 1, and further in view of Wiesner (US20200023585A1)
Regarding claim 7, the modification discloses substantially all the claimed limitations as set forth.
Frank/ Brown does not explicitly disclose during receiving the signal, the laser system is operated at a low power level that is generally less than a high power level used for fusing powder.  
Wiesner discloses a device and method for calibrating an irradiation system used to produce a three-dimensional workpiece, comprising:
during receiving the signal, the 3 of 8Application No.: unassignedlaser system is operated at a low power level that is generally less than a high power level used for fusing powder (see abstract and para.0046: “the power and/or intensity of the processing beam during the calibration operation can be reduced as compared with a power that is used to manufacture a workpiece from the raw material powder layer”. Thus, by incorporating the teachings of Wiesner into Brown invention, during receiving the signal, the laser system in Brown is reduced to a low power level that is less than a high power level used for fusing powder).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the power level in the combo Frank and Brown’s invention to include the teachings as taught by Wiesner such that that during receiving the signal, the 3 of 8Application No.: unassignedlaser system is operated at a low power level that is generally less than a high power level used for fusing powder. It provides “Undesirable damage to the calibrating structure can thereby be avoided” and “a risk of incorrect detections during the calibration operation is reduced” (see para.0046 of Wiesner).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Brown as applied to claim 1, and further in view of Philippi (US 20180361728 A1)
Regarding claim 8, the modification discloses substantially all the claimed limitations as set forth.
Frank/ Brown does not explicitly disclose analyzing the signal includes finding points along an edge of a target and then computing a center location of the target.  
Philippi discloses a device and method for calibrating a device for generatively manufacturing a three-dimensional object, comprising:
analyzing the signal (signal shown in figs.3-4) includes finding points (see figs.3-4) along an edge of a target (see para.0057 and figs.3-4) and then computing a center location of the target (see fig.4 and para.0020: “determining the position of the centre of the at least one aperture opening in an irradiation coordinate system from the captured output signal”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Philippi into the combo Frank and Brown’s invention, in order “to calibrate the irradiation device of the manufacturing device such that the emitted radiation hits the build area precisely at the desired target position” (see para.0020 Philippi).
Regarding claim 18, the modification discloses substantially all the claimed limitations as set forth.
Frank/ Brown does not explicitly disclose the sensor includes a plurality of sensors, analysis includes combining the signals from the plurality of sensors to improve accuracy.  
Philippi discloses a device and method for calibrating a device for generatively manufacturing a three-dimensional object, comprising:
the sensor includes a plurality of sensors (three surface sensors 41 a, 41 b, 41 c, see fig.2c and para.0049), analysis includes combining the signals from the plurality of sensors to improve accuracy (see para.0085).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensors and the teachings as taught by Philippi in the combo Frank and Brown’s invention such that the sensor includes a plurality of sensors, analysis includes combining the signals from the plurality of sensors to improve accuracy. Doing so allows “the emitted radiation hits the build area precisely at the desired target position” (see para.0085 and 0018 of Philippi).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (DE102012011217A1) in view of Maruyama (US 2008/0223839 A1), in view of Wiesner (US20200023585A1), and further in view of David (EP 3159080 A1)
Regarding claim 20, Frank discloses
A three-dimensional printing system for manufacturing a three- dimensional article (a device for the production of three-dimensional components, see para.0001) comprising:
a build chamber (construction chamber 6, see fig.1); 
a carrier plate (plug-in holder 9, see fig.1) defining: a receptacle (recess 32, see fig.1) formed into an upper surface of the carrier plate (upper surface of the plug-in holder 9) for receiving and aligning a prefabricated body (prefabricated object lower part 31, see fig.1 and para.0025: “at least one recess 32 for this purpose, the shape and outer contour of which corresponds to the cross section of a prefabricated lower object part 31 to be inserted into it”); and 

a vertical positioning apparatus (height-adjustable carrier 5, see fig.1 and para.0024); 
a laser system (laser 10, see fig.1);

a powder dispenser (application device 3, see fig.1 and para.0024: “successively solidifying layers of a powdered building material 1, which is stored in a dosing container 2 and can be layered by an application device 3…”);  and 
a controller (it is clear that the device having a controller to control the operations) configured to: 



operate the vertical positioning apparatus (height-adjustable carrier 5, see fig.1), the laser system (laser 10), and the powder dispenser (applicator 3) to selectively fuse layers of powder over the prefabricated body (prefabricated object lower part 31) to complete manufacture of the three-dimensional article (see para.0024: “The device, …, is used to produce three-dimensional objects by successively solidifying layers of a powdered building material 1, which is stored in a dosing container 2 and can be layered by an application device 3 onto a base 4, which can be attached to a carrier 5 in a construction chamber 6 and is arranged in a height-adjustable manner together with the carrier 5 in the construction chamber 6 . The application device 3 is designed in the manner of a coater blade 7, which can be moved in the direction of the arrow 8 over the dosing chamber 2 and can thereby apply a thin layer of the building material to a corresponding base. 203 An irradiation device 10, in particular a laser, is provided to solidify this layer at the desired locations. A focused beam 11 of the laser is directed via a scanner device 12 onto the areas of the building material layer which correspond to the cross section of the object to be built”),

Frank does not explicitly disclose
an alignment target including a plurality of openings formed into the carrier plate and in precise alignment with the receptacle; 
a sensor configured to received radiation reflected from the upper surface;   
a controller configured to:
operate the laser system at an initial low power to generate and scan a radiation beam over an upper surface of the carrier plate; 
concurrent with scanning the radiation beam, receive a signal from the sensor; 
analyze the signal to align the radiation beam to the pre-fabricated body, 
analyzing includes identifying points along edges of the openings and computing locations of the openings from the identified points; and 
the laser system is operated at a high power level that is greater than the low power level during the selective formation.   
However, Maruyama discloses a laser machining apparatus, comprising:
an alignment target (alignment marks 321-328, see fig.4) including a plurality of openings (see para.0045: “Alignment marks 321-328 are through holes”) formed into the carrier plate (workpiece 320) and in precise alignment with the receptacle (in Maruyama, see fig.4, the Alignment marks 321-328 are in precise alignment with the patterns of package substrates P. Para. 0046 recites: “…based on the stored coordinates of the alignment marks 321-328 so as to position the first pattern P(1, 1) just under the projection lens 310”. Thus, by incorporating the alignment marks and teachings as taught by Maruyama into Frank’s invention, the alignment target including a plurality of openings of Maruyama would be formed into the carrier plate of Frank and in precise alignment with the receptacle of Frank). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the alignment target including a plurality of openings as taught by Maruyama into the carrier plate of Frank and in in precise alignment with the receptacle of Frank (point a above). Doing so allows the laser beams can be irradiated accurately to the working locations (see para.0018 of Maruyama: “provide a laser machining apparatus capable of accurately projecting mask patterns onto a work piece and superior in machining accuracy.”).
Furthermore, Wiesner discloses a device and method for calibrating an irradiation system used to produce a three-dimensional workpiece, comprising:
a sensor (sensor arrangement 25, see fig.1) configured to received radiation reflected from the upper surface (see para.0064 and 0071, sensor arrangement is able to detect back reflections of the laser beams 24 a,b from the upper surface of the build area 28 and the surrounding);
a controller configured to operate the laser system at an initial low power to generate and scan a radiation beam over an upper surface of the carrier plate (see abstract and para.0046: “the power and/or intensity of the processing beam during the calibration operation can be reduced as compared with a power that is used to manufacture a workpiece from the raw material powder layer”. Thus, by reducing the power of Frank’s laser system as taught by Wiesner, the controller would operate the laser system in Frank at an initial low power to generate and scan a radiation beam over an upper surface of the combination of partitions 115- 116 and build platform 102).
concurrent with scanning the radiation beam (laser beam 24a,b is scanned by the scanner unit of the irradiation units 22 a-b, see para.0062 and figs.1, 3a-b), receive a signal from the sensor (sensor arrangement 25 detects reflections of the laser beam 24a-b, see figs.1, 3a-b) ; 
analyzing includes identifying points along edges of the openings (see para.0074-0075 and figs.3a-b. See para.0074: “At time t1, the laser beam 24 a,b enters the secondary portion 44 forming a depression…a reverse change of the sensor signal occurs when the laser beam 24 a,b leaves the secondary portion 44 again at time t2”. Thus, the controller 26 identifies starting and ending points/edges of the depression 44 (or opening 44), see para.0039) and computing locations of the openings from the identified points (see figs.3a-b, location(s) of the secondary portion(s) 44 is computed from the points entering and leaving opening 44. See para.0022: “the calibrating structure 36 (including the opening 44) can thereby be detectable as a region in which the measured distance values deviate at least locally from the surroundings, that is to say, for example, are locally increased or reduced”); and 
the laser system is operated at a high power level that is greater than the low power level during the selective formation (see abstract and para.0046, “the power and/or intensity of the processing beam during the calibration operation can be reduced as compared with a power that is used to manufacture a workpiece from the raw material powder layer”. Thus, by incorporating the teachings of Wiesner into Frank’s invention and modifying the power level of Frank, one of the ordinary skills in the art would keep the normal power of Frank’s laser system to be greater than the reduced power level during the selective formation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensor arrangement (“sensor”) and the teachings of the controller as taught by Wiesner into Frank’s invention, as modified by Maruyama, such that the sensor configured to received radiation reflected from the upper surface of the carrier plate of Frank; the controller configured to: operate the laser system at an initial low power to generate and scan a radiation beam over an upper surface of the carrier plate; concurrent with scanning the radiation beam, receive a signal from the sensor; analyzing includes identifying points along edges of the openings and computing locations of the openings from the identified points; and the laser system is operated at a high power level that is greater than the low power level during the selective formation (points b, c, d, f, and g above) . The added sensor and controller allow to “calibrate an irradiation system which can be used for the layer-by-layer manufacture of a three-dimensional product, wherein this solution permits a simple but precise calibration process.” (see para.0009 of Wiesner). In addition, the controller which has the adjustable power levels provides “Undesirable damage to the calibrating structure can thereby be avoided” and “a risk of incorrect detections during the calibration operation is reduced.” (see para.0046 of Wiesner).
Moreover, David discloses a method of adjusting a powder bed manufacturing apparatus, comprising:
a controller configured to analyze the signal to align the radiation beam to the pre-fabricated body (see abstract: “the recognition unit (20) which is configured to record the image data and to determine the position of the substrate structure (2), and wherein the setup (100) is configured to align the laser beam to the position of the substrate structure (2)”. “The substrate structure 2 is, preferably, an already existing or pre-fabricated structure”, see para.0041)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the controller in combo Frank, Maruyama, and Wiesner to include the teachings such that the controller configured to analyze the signal to align the radiation beam to the pre-fabricated body (point e above) as taught by David. Doing so allows to align the laser beam to the position of the prefabricated body.  The position of the objects can be corrected and/or determined even more accurately (See para.0015 of David).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160318257 A1 discloses a method and apparatus for manufacturing or repairing a part. The method may comprise measuring datum features on the fixture and aligning (in software) the measurement data with the fixture model using the measurement data for the datum features. The scan path may be determined from the measurement data after alignment (see fig.1 and para.009).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761